 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   TY STEWART, et al., individually and              Case No.: 19cv2454-MMA (MSB)
     on behalf of all others similarly situated,
12
                         Plaintiffs,                   ORDER GRANTING IN PART
13                                                     JOINT MOTION TO CONTINUE
           v.                                          ENE AND STAY DISCOVERY
14                                                     PENDING OUTCOME OF
     KODIAK CAKES, LLC,                                MEDIATION [ECF NO. 13]
15
                         Defendant.
16
17         WHEREAS, Plaintiffs Ty Stewart, Jocelyn Fielding, Laureene Buck and Anna
18   Altomare and Defendant Kodiak Cakes, LLC (collectively, the “Parties”) have jointly
19   requested to continue the Early Neutral Evaluation (“ENE”) currently scheduled for
20   March 23, 2020 and to stay discovery pending the outcome of mediation, and good
21   cause appearing, the Court hereby GRANTS in part the joint motion as follows:
22         1.     The ENE and Case Management Conference currently scheduled for
23   March 23, 2020 are CONTINUED to May 27, 2020, at 9:30 a.m.;
24         2.      Confidential ENE Statements must be lodged with the Court no later
25   than May 18, 2020;
26         3.     The parties must meet and confer pursuant to Fed. R. Civ. P. 26(f) no
27   later than May 11, 2020;
28
                                                   1
                                                                  CASE NO. 19cv2454-MMA (MSB)
 1         4.     The parties must file a Joint Discovery Plan no later than May 18, 2020;
 2         5.     The parties must exchange initial disclosures pursuant to
 3   Rule 26(a)(1)(A-D) no later than May 18, 2020.
 4         All other requirements in the Court’s February 11, 2020 Notice and Order for
 5   Early Neutral Evaluation Conference and Case Management Conference [ECF No.
 6   10] are unaffected by this order.
 7         IT IS SO ORDERED.
 8   Dated: March 12, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                                                CASE NO. 19cv2454-MMA (MSB)
